Citation Nr: 0204791	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for varicose veins, right leg, prior to March 18, 
2000.

2.  Entitlement to a disability rating in excess of 40 
percent for varicose veins, right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1996 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein a disability rating in 
excess of 20 percent for varicose veins of the right leg and 
entitlement to nonservice-connected pension benefits were 
denied.  A February 2000 rating action held that the veteran 
was permanently and totally disabled for pension purposes and 
a November 2000 rating decision increased the disability 
rating for the veteran's varicose veins of the right leg to 
40 percent, effective March 18, 2000.

The veteran has indicated that he is seeking compensation for 
varicose veins of both legs and that he was injured in an 
accident in 1969 when he was crushed between a 5 ton vehicle 
and a building.  He has submitted private medical records 
concerning a back disability.  By a letter dated in November 
2000, the RO requested the veteran to clarify whether he was 
seeking service connection for varicose veins of the left 
leg.  The veteran is hereby notified that he should inform 
the RO whether he is seeking service connection for a back 
disability.


FINDINGS OF FACT

1.  Prior to February 17, 2000, the veteran's right leg 
varicose veins were not shown to be manifested by more than 
moderately disability; there was no involvement of veins 
above the knee and there was no edema, rash or ulceration.

2.  Examination on February 17, 2000, revealed severe 
varicosities of the right lower leg with edema and stasis 
dermatitis of the right foot; no ulceration has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins, right leg, were not met prior to February 17, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997) (2001).

2.  The criteria for a rating of 40 percent, but no higher, 
for varicose veins, right leg were met as of February 17, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  As the veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and various supplemental statement of 
the case issued during the course of this appeal.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran has been afforded several VA examinations to 
ascertain the severity of his service-connected varicose 
veins of his right leg.   

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

Factual Background.  In a June 1970 rating decision, the RO 
granted service connection for varicose veins, right leg, and 
a noncompensable evaluation was assigned, pursuant to 
Diagnostic Code 7120.  This determination was based on 
service medical records which revealed that the veteran was 
diagnosed with varicose veins of the right leg following 
complaints of pain in the back of his leg.  

By rating decisions, dated in March and April 1992, the 
veteran was denied a compensable evaluation for his service-
connected varicose veins of the right leg.  He disagreed with 
these decisions and appealed to the Board.  During the course 
of his appeal, a July 1992 hearing officer's decision granted 
a 10 percent evaluation for this disability.  An effective 
date of February 7, 1992, the date of claim, was assigned.  
The veteran continued to express disagreement with the 
disability evaluation assigned for this disorder.  Following 
a Board Remand in August 1993, the RO issued a May 1994 
rating action assigning a 20 percent disability rating, 
effective February 7, 1992.  In November 1994, the Board 
denied an increased disability evaluation in excess of 20 
percent for the veteran's varicose veins of the right leg.

In March 1996, the veteran sought outpatient VA medical 
treatment with complaints of low back pain and right leg 
numbness.  The treatment record noted that the veteran had 
varicose veins in his right leg and calf causing leg swelling 
and difficulty standing for long periods.  

Private treatment records dated in October and November 1996 
are silent for any complaint, treatment, or diagnosis related 
to the veteran's varicose veins of the right leg.

In an April 1997 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that he was unable to stand for 8 
hours at a time due to swelling and pain in his legs caused 
by varicose veins.  He had to elevate his feet and legs to 
treat his symptoms.

In July 1997, the veteran was afforded a VA examination.  He 
reported a 30 year history of varicose veins.  This history 
included vein stripping in 1980.  However, his veins came 
back a year later.  When he hits his varicose veins on 
something, they frequently break and bleed.  His activities 
of daily living were limited due to numbness in his legs.  He 
stated that his right leg frequently swells requiring him to 
elevate the leg frequently during the day.  He also reported 
that he was unable to feel his foot.  Driving or sitting for 
long periods of time caused his foot to swell and he alleged 
that his legs stayed sore in the calf muscle.  He wore 
support stockings periodically for his varicose veins.  The 
examiner noted that the veteran's skin had no edema or rash.  
Tortuous varicose veins were noted on the medial and 
posterior aspect of the right leg including the thigh, foot, 
and ankle.  

In August 1999, the veteran was afforded another VA general 
medical examination.  He reported that he continued to have 
problems with his varicose veins, despite his prior surgery.  
He reported frequent inflammation and pain.  He also reported 
frequent ulceration.  He stated that if he stayed on his feet 
too long, he developed pain and swelling in his leg.  He also 
reported some numbness.  The examiner noted varicose veins on 
the right calf.  There was no evidence of any ulceration.  
Pain was noted on palpation.  

Private outpatient treatment record show that the veteran was 
seen on February 17, 2000, at which time physical examination 
revealed that the veteran had severe varicosities of the 
right lower leg, 2+ status edema and a small stasis 
dermatitis of the right foot.

In March 2002, the veteran submitted private medical record 
which reflect that physical examination of his right leg in 
February 2002 revealed multiple superficial and deep varicose 
veins.

Pertinent Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  When there is a question as to which of two 
evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Effective prior to January 12, 1998, the veteran's service-
connected varicose veins were evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7120.  Under those diagnostic 
criteria, noncompensable disability evaluation is appropriate 
for varicose veins with mild or no symptoms.  A 10 percent 
disability evaluation is appropriate for moderate disability 
with varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  A 20 percent 
disability evaluation is appropriate for moderately severe 
unilateral disability involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm in diameter, with symptoms of 
pain or cramping on exertion; and no involvement of the deep 
circulation.  A 40 percent disability evaluation is 
appropriate for severe unilateral disability involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 cm in diameter, marked 
distortion and sacculation with edema and episodes of 
ulceration, with no involvement of the deep circulation.  A 
50 percent evaluation is appropriate for pronounced 
unilateral disability with the findings of the severe 
condition with secondary involvement of the deep circulation 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

The veteran filed his claim for an increased rating in 1996.  
The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 ( Dec. 
11, 1997).  Those rating criteria are substantially different 
from the previous criteria. 

Under the revised regulations, Diagnostic Code 7120 provides 
for a noncompensable evaluation for asymptomatic palpable or 
visible varicose veins.  A 10 percent disability evaluation 
is appropriate for intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent disability evaluation 
contemplates persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent disability rating is 
appropriate for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent disability evaluation contemplates persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent disability rating 
is appropriate for massive board-like edema with constant 
pain at rest.  

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
00 (April 10, 2000).  It is not clear from a facial 
comparison of both versions of the regulation, that one 
version is more favorable to the veteran.  Therefore, the 
Board will evaluate the veteran's symptomatology pursuant to 
both the criteria in effect prior to January 12, 1998, and 
the criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.  The post 
amendment criteria may not be applied prior to the effective 
date of the change.  See VAOPGCPREC 3-00.

Analysis.  Examination of the veteran for disability 
evaluation purposes in July 1997 revealed varicose veins 
below the knee with no edema or rash.  Examination in August 
1999 revealed varicose veins on the right calf.  Varicose 
veins above the knee were not noted and there was no evidence 
of any ulceration.  It was not until the veteran was seen on 
February 17, 2000, that examination revealed severe 
varicosities of the right lower leg, 2+ status edema and a 
small stasis dermatitis of the right foot.  Thus, prior to 
February 17, 2000, the record does not reflect that the 
veteran's varicose veins involved the veins above the knee; 
no varicosities over 2 cm were reported; and there was no 
medical evidence of marked distortion, sacculation, edema, 
stasis pigmentation or eczema, or ulceration.  Thus, prior to 
February 17, 2000, neither the old nor the new criteria for a 
rating in excess of 20 percent were met or approximated.  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 20 percent prior to this date.

As noted previously, by means of a November 2000 rating 
action, the RO increased the disability evaluation for the 
veteran's service-connected varicose veins of the right leg 
from 20 percent to 40 percent effective as of March 18, 2000, 
based upon the findings of the February 17, 2000, 
examination.  The additional evidence added to the record 
after the November 2000 rating decision consists of private 
medical records which reflect that examination of the 
veteran's right leg in February 2002 revealed multiple 
superficial and deep varicose veins.

Having reviewed the record, the Board finds that the 
competent and probative evidence of record does not support 
the assignment of disability rating in excess of 40 percent 
for the veteran's varicose veins of the right leg under 
either the former or present schedular criteria.  The 
evidence does not show that the veteran's varicose veins of 
the right leg are presently manifested by pronounced 
disability as contemplated by an increased disability rating 
of 50 percent under the former criteria.  The evidence does 
not show that the veteran's varicose veins in the right leg 
are manifested by secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  On the contrary, 
the August 1999 VA examination report notes that, while the 
veteran complained of frequent ulceration, the examiner found 
no evidence of any ulceration.  While the veteran was noted 
to have multiple and deep varicose veins in February 2001, 
the evidence, as set forth above, does not show that the 
veteran's varicose veins of the right leg are presently 
manifested by secondary involvement of the deep circulation 
with ulceration and pigmentation as contemplated by an 
increased rating under the former criteria.  Based on the 
discussion above, the Board finds that the criteria for a 
rating in excess of 40 percent under the schedular criteria 
in effect prior to January 28, 1998, are not met.

Similarly, the evidence does not show that the veteran's 
varicose veins of the right leg are presently manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration as 
contemplated by the current criteria.  As set forth above, 
despite recent findings of edema and stasis dermatitis and 
deep varicose veins, the evidence does not show objective 
findings of ulceration.  Accordingly, the Board finds that 
the criteria for an increased rating under the schedular 
criteria presently in effect are not met.  

Based on the discussion above, the Board finds that neither 
the former nor the present criteria for a rating in excess of 
40 percent for varicose veins, right leg, are met.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997) (2001).  The 
Board has considered all pertinent sections of 38 C.F.R. § 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for varicose veins, right 
leg.


ORDER

A rating in excess of 20 percent prior to February 17, 2000, 
for varicose veins of the right leg is denied.

A rating of 40 percent for varicose veins of the right leg is 
allowed as of February 17, 2000, subject to the law and 
regulations governing the payment of monetary benefits.  A 
rating in excess of 40 percent for varicose veins of the 
right leg is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

